In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. A, No. 444-751; to the Court of Appeal, Fourth Circuit, No. 2008-K-1222.
Granted. The ruling issued on August 22, 2008 by the district court, Hon. Laurie A. White, J., presiding, granting defendant’s renewed motion to reconsider and granting the motion to suppress his statement, is vacated. The original ruling of the district court on May 26, 2005, Hon. Charles L. Elloie, J., presiding, denying defendant’s motion to suppress his statement, is reinstated. Our independent review of the testimony adduced at the hearings conducted on the motion to suppress reveals no error in Judge Elloie’s ruling.